DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are pending, each with a filing date of 1 Dec 20, and are being examined herein.
Information Disclosure Statement
Examiner acknowledges Applicant’s newly submitted Information Disclosure Statement (IDS) submitted on 2 Dec 20, and has marked this IDS as “considered”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward an apparatus (as are dependent Claims 2-8), independent Claim 9 is directed towards a computer program product (as are dependent Claims 10-16), and independent Claim 17 is directed towards a method (as are dependent Claims 18-20).  Therefore, Claims 1-20 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the invention of Claims 1-20 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes.  The invention described by independent Claims 1 and 9 are being reproduced for illustration (and analogous independent Claim 17 will not be specifically discussed for the sake of brevity), and include the following limitations: An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: (per Claim 1) / a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: (per Claim 9) (these preambles merely contain terms that are undeniably old and well known in the art to each be generic computing structure, and the human mind may be considered analogous to generic computing structure)
receive an indication of a parking event (a person’s mind may serve as a means for receiving any type of data from sensory inputs and/or memory, including data relating to an indication of a parking event that the person may be thinking about; furthermore, receipt of this indication (i.e. data) is also merely a form of insignificant pre-solutionary activity, as will be described further below);
map-match the parking event to a parking event road segment; identify candidate road segments, wherein the candidate road segments are connected directly or indirectly to the parking event road segment; select a road segment of the candidate road segments; update the parking event to be an updated parking event associated with the selected road segment (a person’s mind is more than capable of being the means for processing and associating certain data (i.e. thinking about certain data and drawing one or more conclusions based on thinking about the certain data, for example, remembering a past event (e.g. a concert, football game, etc.) where there were multiple parking lots and multiple ways to get to each of said parking lots and one or more particular parking lots chosen in the past led to one or more good/bad/etc. experiences which will obviously contribute to a future decision for which parking lot to choose to park (or to particularly avoid) and how to get to that parking lot (or specifically a different one) the next time (e.g. being stuck for hours in one experience and deciding to never use that particular parking lot ever again when going back to that location for a future event, etc.)); and
provide the updated parking event to a location-based service provider (a person’s mind may serve as a means for providing any type of result data, following the thinking about other data and drawing one or more conclusions, such as providing result data to the portion of the brain that enables the mouth to speak the result data; furthermore, providing the updated parking event (i.e. result data) is also merely a form of insignificant post-solutionary activity, as will be described further below).
Under Step 2A, Prong One, no additional structures are presented in the claims that are definitively part of the claimed “apparatus”/“computer program product”, which as stated above are merely generic computing components that execute the data analysis functions of these claims.  Under Step 2A, Prong Two, the “mental processes” judicial exception is not integrated into a practical application.  And under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  The following paragraphs explain this reasoning.
The final limitation of independent Claims 1, 9, and 17 each mentions a “location-based service provider”, which are discussed again in dependent Claims 2, 10, and 18, respectively, but firstly, this “location-based service provider” is external to the claimed “apparatus”/”computer program product” of independent Claims 1 and 9, and secondly, there are no limitations in any of these claim sets that describe this “location-based service provider” actually receiving the provided result data (i.e. the updated parking event), nor actually using it for a useful purpose.  Dependent Claims 2, 10, and 18 only ever discuss that the providing of the result data (i.e. the updated parking event) is “to enable the location-based service provider to use the updated parking event in establishing available parking within a road network”.  This is clearly written as an “intended use” of the provided result data.
To clarify using a simple example, “providing” Y “to enable” X “to use” Y does not mean that X received Y and used Y, only that X is now enabled to receive and/or use Y if X chooses to.  Even if X did receive Y, it doesn’t mean that X has to use Y because X may choose to ignore Y, X may disagree with Y, X may prefer to use Z instead of Y, etc., and it doesn’t mean that X didn’t already receive Y from elsewhere first, so receiving Y again wouldn’t serve any purpose.  Furthermore, even if X received Y and used Y, it doesn’t mean that the use of Y actually describes a practical application (for example, if X’s use of Y is only helpful to Z, but Z isn’t present, then X’s use of Y doesn’t help Z).
As such, these final limitations of the independent claims and these dependent claims that further describe the intended functionality of (and certainly not the structure of) the “location-based service provider” do not recite anything more than the judicial exception of an abstract idea, specifically, a mental process.  And without being definitively claimed by structure, the “location-based service provider” may in fact also be one or more generic computing components as well, regardless of whether it is part of the claimed invention or external to it.  Furthermore, receiving of an indication (i.e. collection of data used for a subsequent data analysis) may also be considered insignificant pre-solutionary activity, and providing the updated parking event (i.e. outputting result data following the data analysis) may also be considered insignificant post-solutionary activity.  Therefore, these limitations do not amount to any practical application nor amount to anything significantly more than the abstract idea itself.  And none of the other dependent Claims 3-8, 10-16, and 18-20 include limitations that would cure these issues either, since they are merely embellishments of the already mentioned limitations discussed above.
These claims merely utilizing the generic computing components are at best only describing the implementation of the abstract idea within the realm of computers.  Simply limiting the use of the abstract idea to one particular environment or field of use, such as the realm of computers, does not impose any meaningful limits on practicing the abstract idea.  Therefore, because there are not any additional elements integrated into the claimed system of these claims as a whole, these claims are directed to an abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, even if limiting the use of the idea to one particular environment employing generic computer functions to execute the abstract idea, this will not add significantly more than the judicial exception, and limiting the use of the abstract idea to a particular environment or field of use, such as the realm of computers, cannot provide an inventive concept.  Therefore, Claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and thus Claims 2-8 based on dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim’s preamble includes two issues that render this claim indefinite.  Firstly, this claim initially uses the term “at least one processor” but then later says “the processor”, which lacks proper antecedent basis (and for purposes of compact prosecution, “the processor” is being interpreted as if it instead says “the at least one processor”).  Secondly, this claim initially uses the phrase “at least one memory including computer program code” but then later says “the at least one memory and computer program code”, which lacks proper antecedent basis (and for purposes of compact prosecution, “the at least one memory and computer program code” is being interpreted as if it instead says “the at least one memory and the computer program code” – note that this could also be corrected by changing this phrase to “the at least one memory including computer program code”).  Appropriate corrections are required.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize the term “a location-based service provider”; however, the term “a location-based service provider” was already used in each of independent Claims 1, 9, and 17, which these claims are dependent upon, respectively.  As such, it becomes unclear as to whether or not these subsequent uses of “a location-based service provider” are the same element as the ones mentioned in the independent claims (and if so, then the uses of this term in the dependent claims should instead be “[[a]]the location-based service provider”) or they are meant to be different (and if so, then each of these should be clearly differentiated from the terms used in the independent claims, perhaps by saying “a first location-based service provider” and “a second location-based service provider”, or the like, respectively).  For purposes of compact prosecution Examiner is interpreting the subsequent uses of this term in these dependent claims to instead be “[[a]]the location-based service provider”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Radosavljevic et al. (US 2019/0094858, published 28 Mar 19), herein “Radosavljevic”.
Regarding Claims 1, 9, and 17 (each independent), Radosavljevic discloses:
an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: (per Claim 1) / a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: (per Claim 9) / a method comprising: (per Claim 17) (“provided is a computer program product including at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:”, Paragraph 19, “Device 300 corresponds to one or more devices of parking prediction system 102, one or more devices of image database 104, and/or one or more devices (e.g., one or more devices of a system of) autonomous vehicle 106. In some non-limiting embodiments, one or more devices of parking prediction system 102, one or more devices of image database 104, and/or one or more devices (e.g., one or more devices of a system of) autonomous vehicle 106 include at least one device 300 and/or at least one component of device 300. As shown in FIG. 3, device 300 includes bus 302, processor 304, memory 306, storage component 308, input component 310, output component 312, and communication interface 214”, Paragraph 77, “systems and/or methods, described herein, can be implemented in different forms of hardware, firmware, or a combination of hardware and software. The actual specialized control hardware or software code used to implement these systems and/or methods is not limiting of the implementations. Thus, the operation and behavior of the systems and/or methods were described herein without reference to specific software code—it being understood that software and hardware can be designed to implement the systems and/or methods based on the description herein”, Paragraph 156)
receive/receiving an indication of a parking event (i.e. receipt of an individual’s request for an autonomous vehicle to travel to a specific location where it is required to park (to pick them up, to drop them off, or to make an emergency stop); “the autonomous vehicle is operated based on a map (e.g., a vehicle map, an AV map) that includes a manual designation (e.g., a designation based on a determination from an individual) regarding a direction that the autonomous vehicle is to travel when the autonomous vehicle travels on the road…the autonomous vehicle may be required to park along a road…the autonomous vehicle may be required to park in a parking location (e.g., a parking lane, a parking space, a parking space in a parking lane, parking spot, etc.) that is along the road on which the autonomous vehicle is traveling”, Paragraph 54, “Parking prediction system 102 determines the pickup location for an individual and/or the drop-off location for the individual”, Paragraph 132);
map-match/map-matching the parking event to a parking event road segment (i.e. combining map database 208 data, vehicle maps/submaps, feature maps/elements, image data/matrices, labels, bounding boxes, training data, model outputs, prediction scores, etc. associated with the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) due to the user request (note that this limitation covers many different paragraphs/figures of this reference, which will not all be included here for the sake of brevity); “map data associated with the map that includes a labeled parking location associated with the parking location; and the labeled parking location comprises a segment of a parking lane of a roadway of the road”, Paragraph 25, “a map and/or map data associated with the map from map database 208 (e.g., autonomous vehicle (AV) map data) that provides detailed information about the surrounding environment of the autonomous vehicle 106”, Paragraph 70, “parking prediction system 102 generates a model (e.g., an estimator, a classifier, a prediction model, a parking location prediction model, etc.) based on a machine learning algorithm (e.g., a decision tree algorithm, a gradient boosted decision tree algorithm, a neural network algorithm, a convolutional neural network algorithm, etc.)”, Paragraph 101, “parking prediction system 102 processes the image data to obtain the training data based on parking prediction system 102 receiving an indication that parking prediction system 102 is to process the image data from a user of parking prediction system 102, such as when parking prediction system 102 receives an indication to create a model for a portion of a geographic location image, a portion of a vehicle map, and/or a portion of a feature map”, Paragraph 103, “parking prediction system 102 generates a map (e.g., a vehicle map, a feature map, etc.) and/or map data associated with the map based on the prediction score generated by parking prediction system 102. For example, parking prediction system 102 generates the map based on a prediction score generated using a machine learning technique”, Paragraph 114, “parking prediction system 102 generates an overlay that includes one or more prediction scores associated with one or more elements of a matrix of an image (e.g., a geographic location image, a vehicle map, a feature map, etc.) that was used to determine the one or more prediction scores. In some non-limiting embodiments, parking prediction system 102 generates a map by combining the overlay and the image that was used to determine the one or more prediction scores. In some non-limiting embodiments, parking prediction system 102 combines the overlay with the image that includes an area (e.g., a plurality of elements of a matrix of the image) labeled (e.g., labeled by an individual) as a parking location. For example, parking prediction system 102 combines the overlay with the image to generate an image that includes the one or more prediction scores in a plurality of elements that are labeled as a parking location”, Paragraph 115);
identify/identifying candidate road segments, wherein the candidate road segments are connected directly or indirectly to the parking event road segment; select/selecting a road segment of the candidate road segments (i.e. motion/route planning to get the autonomous vehicle to the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) along a particular route/motion plan as opposed to other routes/motion plans; “vehicle computing system 202 includes…motion planning system 214 that…determine[s] a motion plan (e.g., plan for traveling on one or more routes, etc.) for controlling the motion (e.g., a direction of travel) of autonomous vehicle 106 accordingly”, Paragraph 64, “motion planning system 214 determines a cost function for each of one or more motion plans for autonomous vehicle 106…motion planning system 214 determines a cost of following a motion plan. For example, motion planning system 214 determines a motion plan for autonomous vehicle 106 based on one or more cost functions. In some non-limiting embodiments, motion planning system 214 determines a motion plan (e.g., a selected motion plan, an optimized motion plan, a preferred motion plan, etc.) that minimizes a cost function”, Paragraphs 75-76, “parking prediction system 102 provides the map to autonomous vehicle 106 and autonomous vehicle 106 travels (e.g., navigate, travels on a route, navigates a route, etc.) based on the map. For example, autonomous vehicle 106 receives one or more AV maps (e.g., one or more AV submaps) associated with a geographic location in which autonomous vehicle 106 operates, where the one or more AV maps are generated based on the map. In some non-limiting embodiments, the one or more AV maps include the map, the one or more AV maps include a parking location of a map, and the one or more AV maps include a labeled parking location that is determined by parking prediction system 102 based on a map, and/or the like. In some non-limiting embodiments, the autonomous vehicle 106 performs vehicle control actions (e.g., braking, steering, accelerating) and plans a route based on a parking location of the map…autonomous vehicle 106 determines a pickup location for an individual (e.g., a rider of autonomous vehicle 106), a drop-off location for an individual, and a location for an emergency stop of autonomous vehicle 106 based on a parking location of a map…autonomous vehicle 106 travels to a parking location based on the map. For example, autonomous vehicle 106 travels to a parking location based on receiving an AV map associated with the map. In some non-limiting embodiments, autonomous vehicle 106 determines whether a parking location is an available parking location based on the map. Additionally or alternatively, autonomous vehicle 106 determines whether a parking location is not an available parking location based on the map. For example, autonomous vehicle 106 determines that the parking location is available based on an indication in an AV map that was generated based on the map”, Paragraphs 133-134, “autonomous vehicle 106 travels on a route (e.g., a route to a parking location)”, Paragraph 138);
update/updating the parking event to be an updated parking event associated with the selected road segment (i.e. when the selected motion/route plan to get the autonomous vehicle to the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) is not going to work and a new motion/route plan needs to be generated, perhaps even to an alternative/new parking location, which may be based on changes that have occurred along the route and/or to the parking location; “once the model has been validated, parking prediction system 102 further trains the model and/or creates new models based on receiving new training data. In some non-limiting embodiments, the new training data includes image data associated with an image of one or more roads that is different from a previous image of one or more roads”, Paragraph 110, “autonomous vehicle 106 changes a direction (e.g., change from a route to an alternate route, etc.) that autonomous vehicle 106 is traveling based on the map. For example, autonomous vehicle 106 determines that a vehicle is stopped (e.g., parked) in a parking location of the map. Autonomous vehicle 106 determines to travel to another parking location of the map based on determining that a vehicle is stopped in the parking location”, Paragraph 140); and
provide/providing the updated parking event (i.e. when the selected motion/route plan to get the autonomous vehicle to the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) is not going to work and a new motion/route plan needs to be generated, perhaps even to an alternative/new parking location, which may be based on changes that have occurred along the route and/or to the parking location) to a location-based service provider (i.e. an individual/user device/application, the autonomous vehicle 106, and/or the image database 104; “parking prediction system 102 is capable of providing map data associated with a map (e.g., vehicle map data associated with a vehicle map, AV map data associated with an AV map) to autonomous vehicle 106”, Paragraph 59, “motion planning system 214 provides a motion plan to vehicle controller 216 and vehicle controller 216 controls one or more vehicle controls 218 (e.g., a device that controls acceleration, a device that controls steering, a device that controls braking, an actuator that control gas flow, etc.) to implement the motion plan”, Paragraph 76, “parking prediction system 102 receives the image data and/or the image from image database 104 based on parking prediction system 102 receiving a request for vehicle map data associated with a vehicle map (e.g., a request for updated AV map data associated with an updated AV map) from autonomous vehicle 106…the image data is associated with an image of one or more roads and the one or more roads include one or more parking locations in proximity to (e.g., within a predetermined distance of, adjacent, near, etc.) the one or more roads and/or within the one or more roads”, Paragraphs 86-87, “parking prediction system 102 determines a pickup location for an individual (e.g., a rider of autonomous vehicle 106), a drop-off location for an individual, and/or a location for an emergency stop of autonomous vehicle 106 based on a parking location (e.g., a parking location of a map)…parking prediction system 102 provides data associated with the pickup location for an individual and/or the drop-off location to the individual via an application (e.g., a mobile application) on a user device (e.g., a mobile phone, a smartphone, etc.) associated with the individual”, Paragraph 132).
Regarding Claims 2, 10, and 18, Radosavljevic discloses the apparatus of Claim 1, the computer program product of Claim 9, and the method of Claim 17, respectively, and Radosavljevic further discloses:
wherein causing the apparatus to provide the updated parking event to [[a]]the location-based service provider comprises causing the apparatus to (per Claim 2) / wherein the program code instructions to provide the updated parking event to [[a]]the location-based service provider comprise program code instructions to (per Claim 10) / wherein providing the updated parking event to [[a]]the location-based service provider comprises (per Claim 18) (i.e. when the selected motion/route plan to get the autonomous vehicle to the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) is not going to work and a new motion/route plan needs to be generated, perhaps even to an alternative/new parking location, which may be based on changes that have occurred along the route and/or to the parking location)
enable/enabling the location-based service provider (i.e. an individual/user device/application, the autonomous vehicle 106, and/or the image database 104) to use the updated parking event in establishing available parking within a road network (“parking prediction system 102 receives the image data and/or the image from image database 104 based on parking prediction system 102 receiving a request for vehicle map data associated with a vehicle map (e.g., a request for updated AV map data associated with an updated AV map) from autonomous vehicle 106…the image data is associated with an image of one or more roads and the one or more roads include one or more parking locations in proximity to (e.g., within a predetermined distance of, adjacent, near, etc.) the one or more roads and/or within the one or more roads”, Paragraphs 86-87, “parking prediction system 102 receives geographic location image data associated with an image of a geographic location (e.g., a geographic location image). In some non-limiting embodiments, a geographic location image includes an image of a geographic location that includes one or more roads. In some non-limiting embodiments, the geographic location image data (e.g., data associated with a photograph, data associated with a picture, data associated with an aerial photograph, etc.) and/or the image of the geographic location is received from an online source (e.g., maps from Uber, Bing maps, Google Maps, Mapquest, etc.). In some non-limiting embodiments, the geographic location includes a country, a state, a city, a portion of a city, a township, a portion of a township, and/or the like. In some non-limiting embodiments, the image of the geographic location includes one or more roads (e.g., one road, a portion of the roads, all of the roads, etc.) in the geographic location”, Paragraph 98, “once the model has been validated, parking prediction system 102 further trains the model and/or creates new models based on receiving new training data. In some non-limiting embodiments, the new training data includes image data associated with an image of one or more roads that is different from a previous image of one or more roads”, Paragraph 110, “parking prediction system 102 determines whether a labeled parking location is available to be used by a vehicle (e.g., autonomous vehicle 106) for parking the vehicle. For example, parking prediction system 102 determines that a labeled parking location is an available parking location (e.g., an parking location that not occupied by a vehicle, an unoccupied parking location, etc.) or is not an available parking location to be used by the vehicle for parking based on feature map data associated with a feature map that corresponds to the map. In some non-limiting embodiments, parking prediction system 102 compares a labeled parking location of a road to data associated with a turning lane of a roadway of the road and parking prediction system 102 determines that the labeled parking location is not an available parking location based on a distance between the labeled parking location and the turning lane of the roadway”, Paragraph 131, “autonomous vehicle 106 determines whether a parking location is an available parking location based on the map. Additionally or alternatively, autonomous vehicle 106 determines whether a parking location is not an available parking location based on the map. For example, autonomous vehicle 106 determines that the parking location is available based on an indication in an AV map that was generated based on the map…autonomous vehicle 106 performs an action based on determining that a parking location is or is not available. For example, autonomous vehicle 106 identifies (e.g., identifies based on data received from sensors 206) whether one or more vehicles are located in a parking location based on autonomous vehicle 106 determining that a parking location is or is not available. In another example, autonomous vehicle 106 determines (e.g., determines based on data received from sensors 206) whether one or more vehicles, which have been determined to be located in a parking location, are traveling or are not traveling”, Paragraphs 134-135, “autonomous vehicle 106 parks or does not park in the parking location based on determining data associated with an object (e.g., a size of a vehicle) located in the parking location”, Paragraph 137, “Autonomous vehicle 106 determines to travel to another parking location of the map based on determining that a vehicle is stopped in the parking location”, Paragraph 140).
Regarding Claims 3, 11, and 19, Radosavljevic discloses the apparatus of Claim 1, the computer program product of Claim 9, and the method of Claim 17, respectively, and Radosavljevic further discloses wherein the candidate road segments comprise road segments of routes that include the parking event road segment (“parking prediction system 102 provides the map to autonomous vehicle 106 and autonomous vehicle 106 travels (e.g., navigate, travels on a route, navigates a route, etc.) based on the map. For example, autonomous vehicle 106 receives one or more AV maps (e.g., one or more AV submaps) associated with a geographic location in which autonomous vehicle 106 operates, where the one or more AV maps are generated based on the map. In some non-limiting embodiments, the one or more AV maps include the map, the one or more AV maps include a parking location of a map, and the one or more AV maps include a labeled parking location that is determined by parking prediction system 102 based on a map, and/or the like. In some non-limiting embodiments, the autonomous vehicle 106 performs vehicle control actions (e.g., braking, steering, accelerating) and plans a route based on a parking location of the map…autonomous vehicle 106 determines a pickup location for an individual (e.g., a rider of autonomous vehicle 106), a drop-off location for an individual, and a location for an emergency stop of autonomous vehicle 106 based on a parking location of a map…autonomous vehicle 106 travels to a parking location based on the map. For example, autonomous vehicle 106 travels to a parking location based on receiving an AV map associated with the map. In some non-limiting embodiments, autonomous vehicle 106 determines whether a parking location is an available parking location based on the map. Additionally or alternatively, autonomous vehicle 106 determines whether a parking location is not an available parking location based on the map. For example, autonomous vehicle 106 determines that the parking location is available based on an indication in an AV map that was generated based on the map”, Paragraphs 133-134, “autonomous vehicle 106 travels on a route (e.g., a route to a parking location)”, Paragraph 138).
Regarding Claims 4, 12, and 20, Radosavljevic discloses the apparatus of Claim 1, the computer program product of Claim 9, and the method of Claim 17, respectively, and Radosavljevic further discloses
wherein the candidate road segments are afforded a weight (i.e. the “cost” associated with each potential route/motion plan and/or one or more prediction scores (or a processed version of said one or more prediction scores) of one or more elements of a geographic region encompassing those potential route/motion plans; see citations below),
wherein causing the apparatus to select the road segment of the candidate road segments comprises causing the apparatus to (per Claim 4) / wherein the program code instructions to select the road segment of the candidate road segments comprise program code instructions to (per Claim 12) / wherein selecting the road segment of the candidate road segments comprises (per Claim 20)
select/selecting the road segment of the candidate road segments based, at least in part, on the weights of the candidate road segments (“parking prediction system 102 is capable of processing the image data to generate a prediction (e.g., a prediction score, a parking location prediction score, etc.) of whether an image includes a parking location”, Paragraph 59, “motion planning system 214 determines a cost of following a motion plan. For example, motion planning system 214 determines a motion plan for autonomous vehicle 106 based on one or more cost functions. In some non-limiting embodiments, motion planning system 214 determines a motion plan (e.g., a selected motion plan, an optimized motion plan, a preferred motion plan, etc.) that minimizes a cost function. In some non-limiting embodiments, motion planning system 214 provides a motion plan to vehicle controller 216 and vehicle controller 216 controls one or more vehicle controls 218 (e.g., a device that controls acceleration, a device that controls steering, a device that controls braking, an actuator that control gas flow, etc.) to implement the motion plan”, Paragraph 76, “parking prediction system 102 generates one or more prediction scores (e.g., a parking location prediction score) associated with an element of the matrix of the image of the one or more roads based on receiving the image data associated with the image. In some non-limiting embodiments, a prediction score includes an indication (e.g., a score, a number, a ranking, etc.) whether an element of the matrix of the image includes a parking location. In some non-limiting embodiments, parking prediction system 102 generates one or more prediction scores (e.g., one or more parking location prediction scores) associated with one or more elements (e.g., each element of a plurality of elements, a portion of elements of the plurality of elements, etc.) of the matrix of the image”, Paragraph 100, “the model is designed to receive, as an input, image data associated with one or more images of one or more roads that include one or more parking locations, and provide, as an output, a prediction (e.g., a probability, a binary output, a yes-no output, a score, a prediction score, a parking location prediction score, etc.) as to whether the image (e.g., the entire image, an area of the image, an element of the image, etc.) includes one or more parking locations. In one example, the model is designed to receive image data associated with an image of one or more roads, and provide an output that predicts whether the image includes one or more parking locations (e.g., one or more parking locations in proximity to and/or within the one or more roads) in which a vehicle (e.g., autonomous vehicle 106) may park”, Paragraph 102, “parking prediction system 102 applies the bilateral filter and replaces the prediction score of an element with a weighted average of prediction scores associated with elements that are in proximity to the element upon which the bilateral filter was applied”, Paragraph 117, “parking prediction system 102 converts a prediction score of an element of a map to an assigned value (e.g., a label) by comparing the prediction score to a threshold value of a prediction score. For example, parking prediction system 102 assigns a value (e.g., 1 or 0) to the element based on the prediction score of the element satisfying the threshold value”, Paragraph 118).
Regarding Claims 5 and 13, Radosavljevic discloses the apparatus of Claim 4, and the computer program product of Claim 12, respectively, and Radosavljevic further discloses wherein the weight (i.e. the “cost” associated with each potential route/motion plan and/or one or more prediction scores (or a processed version of said one or more prediction scores) of one or more elements of a geographic region encompassing those potential route/motion plans) is based, at least in part, on a functional class of a respective candidate road segment (“parking prediction system 102 processes the image data by determining an image variable based on the image data…the image variable is a variable associated with a road edge of a road (e.g., a variable associated with a location of a road edge of a road, a variable associated with a distance of location from a road edge of a road, a variable associated with an indication whether a location is within a road edge of a road, etc.), a variable associated with an intersection of a road with another road, a variable associated with a roadway of a road, a variable associated with a lane of a roadway of a road (e.g., a variable associated with a travel lane of a roadway, a variable associated with a parking lane of a roadway, a variable associated with a turning lane of a roadway, a variable associated with lane markings of a lane, a variable associated with a direction of travel in a lane of a roadway, etc.), a variable associated with one or more objects in proximity to and/or within a road, a variable associated with a sidewalk of a road, and/or the like. Additionally or alternatively, the image variable includes a variable associated with an intensity of a color (e.g., black, white, etc.)”, Paragraph 104, “parking prediction system 102 identifies one or more image variables (e.g., one or more independent image variables) as predictor variables that are used to make a prediction (e.g., when analyzing the training data). In some implementations, values of the predictor variables are inputs to the model. For example, parking prediction system 102 identifies a subset (e.g., a proper subset) of image variables as predictor variables that are used to accurately predict whether an image of one or more roads includes a parking location. In some implementations, the predictor variables include one or more of the image variables, as discussed above, that have a significant impact (e.g., an impact satisfying a threshold) on a probability that the image of the one or more roads includes a parking location”, Paragraph 106).
Regarding Claims 6 and 14, Radosavljevic discloses the apparatus of Claim 4, and the computer program product of Claim 12, respectively, and Radosavljevic further discloses wherein the weight (i.e. the “cost” associated with each potential route/motion plan and/or one or more prediction scores (or a processed version of said one or more prediction scores) of one or more elements of a geographic region encompassing those potential route/motion plans) is based, at least in part, on a presence of parking spaces along a respective candidate road segment (“parking prediction system 102 applies the bilateral filter and replaces the prediction score of an element with a weighted average of prediction scores associated with elements that are in proximity to the element upon which the bilateral filter was applied…parking prediction system 102 converts a prediction score of an element of a map to an assigned value (e.g., a label) by comparing the prediction score to a threshold value of a prediction score. For example, parking prediction system 102 assigns a value (e.g., 1 or 0) to the element based on the prediction score of the element satisfying the threshold value…parking prediction system 102 detects connected elements of the map to determine a parking location. For example, parking prediction system 102 determines one or more elements of the map that include map data that indicates the one or more elements are associated with (e.g., predicted to be, predicted to be part of, etc.) a parking location. Parking prediction system 102 determine one or more elements that are in proximity to (e.g., next to, adjacent, immediately above and/or below, immediately next to, immediately above and/or below and immediately next to but not in a diagonal relationship to, etc.) a first element (e.g., a first element of one or more elements) that includes map data that indicates the one or more elements are associated with (e.g., predicted to be, predicted to be part of, etc.) a parking location. If the one or more elements that are in proximity to the first element also includes map data that indicates the one or more elements are associated with a parking location, parking prediction system 102 labels the area including the one or more elements and the first element as a parking location”, Paragraphs 117-119).
Regarding Claims 8 and 16, Radosavljevic discloses the apparatus of Claim 1, and the computer program product of Claim 9, respectively, and Radosavljevic further discloses wherein the candidate road segments are identified (i.e. motion/route planning to get the autonomous vehicle to the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road) along a particular route/motion plan as opposed to other routes/motion plans) based, at least in part, on road network information from map data (i.e. as already described per the prior art rejection of the independent claims (and will not be repeated for the sake of brevity), this road network information from map data includes at least the combination of map database 208 data, vehicle maps/submaps, feature maps/elements, image data/matrices, labels, bounding boxes, training data, model outputs, prediction scores, etc. associated with the desired labeled parking location (which comprises a segment of a parking lane of a roadway of the road)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Radosavljevic in view of Official Notice.
Regarding Claims 7 and 15, Radosavljevic discloses the apparatus of Claim 1, and the computer program product of Claim 9, respectively, but Radosavljevic remains silent regarding: wherein the selected road segment of the candidate road segments is selected based, at least in part, on a distance from the parking event road segment.  However, Office takes Official Notice that it is undeniably old and well known in the art to make routing selections between different routing options based on a route/motion plan “cost” function (such as the one only generally disclosed by Radosavljevic (“motion planning system 214 determines the cost function that describes a cost (e.g., a cost over a time period) of following (e.g., adhering to) a motion plan (e.g., a selected motion plan, an optimized motion plan, etc.)”, Paragraph 75)), and further, that it is undeniably old and well known in the art that “cost” functions associated with routing options can be based on certain variables such as time, distance, energy usage, scenery, tolls, etc. (and Office holds that the most common variables used for this type of application are generally time, distance, or a combination of the two).  In fact, Dijkstra’s algorithm, also known as shortest path tree method, is an extremely well known example of a “cost” function entirely based on distance (weight of 1, all other variables have a weight of 0); Dijkstra’s method was conceived in 1956, published in 1959, and has been commonly used for decades for navigation routing.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Radosavljevic so that the selected road segment of the candidate road segments (i.e. the selected route/motion plan leading to the desired parking location out of all possible route/motion plans that can lead to the desired parking location) is selected based, at least in part, on a [most likely, shortest, shorter than a threshold, or one or more different variable/-s weighted value/sum in conjunction with a weighted value of] distance from the parking event road segment (i.e. the desired parking destination), as is obvious over Radosavljevic in view of Official Notice, in order to ensure that the “cost” function used for navigation and thus route/motion planning at least considers how must distance the vehicle will have to travel to get to the parking destination (i.e. the parking event road segment).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS E WORDEN/
Primary Examiner, Art Unit 3663